Souris, J.
I concur in affirmance. However, Mr. Justice Kelly’s discussion of constitutional, case, and treatise law concerning the relation between the title of a statute and the contents thereof is irrelevant to this case of Welsh. Article 5, § 21 of the 1908 Constitution,1 Vernor v. Secretary of State (1914), 179 Mich 157 (Ann Cas 1915D 128) and 1 Sutherland, Statutory Construction (3d ed 1943), p 299, all deal with the venerable rule that a legislative act shall have but one object, which shall be expressed in its title.
The title of the State housing law, PA 1917, No 167 (CL 1948, § 125.442 [Stat Ann 1958 Rev § 5.2813]) has remained unchanged since the day of its enactment, and reads as follows:
“An act to promote the health, safety and welfare of the people by regulating the light and ventilation, sanitation, fire protection, maintenance, alteration and improvement of dwellings; to define the classes of dwellings affected by the act, to establish administrative requirements and to establish remedies and fix penalties for the violation thereof.”
■ That act was divided into articles, and article 2 was labeled by the legislature “Dwellings Hereafter Erected”. This is not a catch line heading which follows a section number, in which case it would be of no interpretive value, CL 1948, § 8.4b (Stat Ann 1961 Rev § 2.215), but, rather, this label is a *33part of the act itself2 — it appears in the enrolled act as signed by Governor Sleeper in 1917. Nor may it be argued that the heading “Dwellings Hereafter Erected” is superfluous. Article 2 encompassed sections 11 through 50a, and although sections 11 through 50 included in their text references to buildings “hereafter” built, section 50a did not:
“In every row of two or more frame dwellings, the dividing walls shall be made of incombustible material not less than eight inches in thickness for two stories on a twelve inch foundation and carried to the underside of the roof coverings if gable roof and eighteen inches through roof if flat roof: Provided, however, That the eight inch walls do not exceed thirty-five feet in length. If longer than thirty-five feet then the thickness must be increased to twelve inches.”
Thus, even in 1917 the heading performed some function by limiting the applicability of section 50a.
Plaintiff argues that the elimination of “hereafter” from the revision of section 42, accomplished by PA 1919, No 326, evidenced a legislative intent to make the provisions of that section applicable to buildings erected before the effective date of PA 1917, No 167. If this be accepted, then the addition to section 42 by PA 1923, No 274 of a requirement of handrails on both sides of stairs would have bound defendant. PA 1919, No 326 revised seven sections of article 2, title 3 (“Fire Protection”), wherein appears section 42. In two sections (38, 43) the word “hereafter” was retained, while in five sections (39, 42, 45, 46, 49) it was deleted. Since the heading of article 2 remained “Dwellings Hereafter Erected”, the deletion of “hereafter” from certain sections merely removed a redundancy which *34existed as to those sections. The fact that some of the sections retained the word does not indicate that the legislature intended that those sections from which it was deleted were to apply to buildings erected before 1917, inasmuch as from the time of its enactment at least one section of article 2 (section 50a) had lacked that word, and yet it is obvious from the arrangement of the statute, the articles’ headings, and the content of section 50a that it was to apply only to buildings “hereafter” erected.
Nor is it tenable to maintain that PA 1919, No 326 deleted from article 2 the heading “Dwellings Hereafter Erected”. The title of that amendatory act, as did the enacting section, specifically stated that it was designed to amend enumerated sections of PA 1917, No 167. Thus, there is no significance in the fact that PA 1919, No 326 was written in this fashion:

“The People of the State of Michigan enact:

# # #
“ARTICLE I.
“Sec. 1. * * *
“ARTICLE H.
“Title I
“Sec. 11. * * * ”
The 1919 amendatory act did not purport to amend, the article headings, and the fact that those headings are not set forth in the amendatory act no more means they were deleted by the act than does the fact that the omission from the amendatory act of many sections of PA 1917, No 167 means that those sections were repealed. See Sambor v. Home Owners’ Loan Corp. (1938), 283 Mich 529.
Furthermore, inasmuch as PA 1919, No 326 purported to amend only sections appearing in articles. 1' and 2, • and only those articles were mentioned *35therein, to accept plaintiff’s thesis, that the appearance of those articles without their headings meant that the headings were deleted by Act 326, would leave us with the incongruous picture of an act with five numbered articles, the first two of which are without headings, but the last three of which possess headings. ,
The only basis for accepting plaintiff’s thesis that “Dwellings Hereafter Erected” was deleted from PA 1917, No 167 by PA 1919, No 326, would be a finding that that amendatory act repealed by implication the quoted phrase. However,
“The theory of the principle of repeals by implication is that the latest expression of the legislative will should control. The question therefore is one of legislative intention. When the intention of the legislature can be ascertained, it is the duty of the courts to give it force and effect.
“But,
“ ‘The presumption is always against the intention to repeal where express terms are not used, and the implication, in order to be operative, must be necessary.’ 25 RCL pp 918, 919.
“ ‘Repeals by implication are not favored and will not be indulged in if there is any other reasonable construction.’ 25 RCL p 918.
“ ‘The intent to repeal must very clearly appear, and courts will not hold to a repeal if they can find reasonable ground to hold the contrary.’ Michigan Telephone Co. v. City of Benton Harbor, 121 Mich 512.” Attorney General, ex rel. Owen, v. Joyce (1926), 233 Mich 619, 621.
As has been seen supra, and will be seen infra, there are in the instant case reasonable grounds to hold to the contrary of plaintiff’s thesis.
Yet another reason exists for doubting, in these circumstances, that the legislature intended by deletion of “hereafter” in certain sections of article *362 to require structural changes in buildings erected before 1917. Article 5 of Act No 167, headed “Improvements” specified changes which were required to be made in dwellings erected even before passage of the act. Had the legislature intended in 1919 to require changes in dwellings erected before 1917, it is reasonable to assume it would have done so by amendments to article 5, as it did in PA 1939, No 303. This, however, it did not do in 1919 or in 1923 when the handrail requirement was added to article 2, § 42.
I agree with Justice Kelly that plaintiff’s failure to object to the jury charge as given precludes his urging it as error on this appeal.
T. M. Kavanagh, C. J., and Smith and Adams, JJ.,' concurred with Souris, J.

 See, currently, Const of 1963, Art 4, § 24.


 See, e. g. Michigan Telephone Co. v. City of Benton Harbor (1899), 121 Mich 512, 517 (47 LRA 104), where the Court views a chapter heading as part of a statute.